                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                       )               BK No.:    19-28840
NATHANIEL S. NESBIT,                         )
                                             )               Chapter: 13
                                             )
                                                            Honorable Jack Schmetterer
                                             )
                                             )
               Debtor(s)                     )

         ORDER ALLOWING DEBTOR TO INCUR DEBT AND SHORTEN NOTICE

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises, and due notice having
been given to the parties entitled thereto:

  It is ORDERED:

  1) The Debtor is granted leave to have his Motion to Incur Debt heard on shortened notice.

  2) The Debtor is granted leave to obtain financing for a vehicle in the amount of up to $20,200.00,
with financing of up to 18.75% interest and with monthly payments of up to $469.00 for a 2019 Kia
Optima or similar vehicle.

  3) No objection to the motion having been lodged within the time required by Amended General
Order No. 20-03, any potential objections have been waived, and the motion is therefore granted.


                                                         Enter:


                                                                  Honorable Donald R. Cassling
Dated: June 30, 2021                                              United States Bankruptcy Judge

 Prepared by:
 Jeffrey A. Soufal, ARDC# 6227155
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
